DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/28/2021 has been entered. Claims 1, 3, 5, 9-11, 13 and 15 have been amended. Claims 1-17 remain pending in the application. Applicant’s amendments to Claims have avoided the 112(f) interpretation previously set forth in the Non-Final Office Action mailed 05/06/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (PG-Pub. US 20200257914), hereinafter "Wu" in view of Ye (PG-Pub. US 20200349731).
Regarding claim 1, Wu teaches: a live facial recognition method (¶ [0025] “FIG. 3 is a schematic flowchart of a face liveness recognition method according to an embodiment.”), comprising:
(a) capturing a zoom-out image of a face of a subject under recognition (FIGS. 3-4, ¶ [0041] “S308. Extract background feature data from an extended facial image.” The extended facial image is obtained by extending a region that covers the facial image.” ¶ [0042] “The extended facial image includes the facial image, and is an image intercepted along a region obtained by extending a region that covers the facial image and that exists in the target image.”);
and (b) detecting a frame outside the face of the subject under recognition on the zoom-out image (FIGS. 3-4, ¶ [0043] “…Understandably, an image frame obtained by re-photographing is an image frame obtained by acquiring a two-dimensional planar image, and the image frame may include a margin or boundary of the two-dimensional planar image. In this case, image pixels at the margin or boundary in the image frame are discrete.”);
wherein the subject under recognition is determined to be a living subject when the zoom-out image includes no frame outside the face (¶ FIGS. 3-4, ¶ [0048] “… An image frame obtained by re-photographing may include a photo margin or boundary, but an image frame acquired from a face liveness includes no margin or boundary. In other words, the margin or 
Although obtaining a contour image is within the general knowledge of one of ordinary skill in the art. Wu does not specifically teach: wherein the step (b) comprises: obtaining a contour image according to the zoom-out image.
However, in a related field, Ye teaches: obtaining a contour image according to the zoom-out image (¶ [0031] “…construct an external contour of the face according to the multiple feature points, and take inside of the external contour as the first face region and take outside of the external contour as the first background region.”).
and detecting the frame outside the face of the subject under recognition according to the contour image (this step is the same step (b) above for detecting the frame but only after obtaining a contour now. The claim as amended implies that the contour may be different than the frame, and therefore the interpretation of these limitations has changed. Moreover, the disclosure of the pending application shows a face contour and a background contour see ¶ [0020] and ¶ [0025] of the published application).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Ye by including: Limitations obtaining a contour image in order to divide the image into a face area and a background area as disclosed by Ye in ¶ [0044] and FIG. 1C.
Regarding claim 2, Wu in view of Ye teaches: the method of claim 1 as applied above; 
Wu further teaches: wherein the zoom-out image is captured after adjusting a field of view of an image capture device (FIGS. 3-4, ¶ [0041] “S308. Extract background feature data The extended facial image is obtained by extending a region that covers the facial image [similar to adjusting a field of view of a camera such as zooming out].”).
Regarding claim 6, Wu in view of Ye teaches: Wu teaches: the method of claim 1 as applied above; 
Wu further teaches: wherein the frame comprises a closed quadrilateral (FIG. 4 shows that the background frame (412 and 422) is a closed quadrilateral).
Regarding claim 7, Wu in view of Ye teaches: the method of claim 1 as applied above; 
Wu further teaches: wherein the frame comprises at least two edges of a quadrilateral, and the at least two edges and boundaries of the zoom-out image construct a closed quadrilateral (FIG. 4 shows a frame (412 and 422) that has at least two edges and the boundaries of extended image (zoom-out image) construct a closes quadrilateral).

    PNG
    media_image1.png
    462
    692
    media_image1.png
    Greyscale

Regarding claim 8, Wu in view of Ye teaches: Wu teaches: the method of claim 1 as applied above; 
Wu further teaches: before the step (a), further comprising: 
capturing at least one image of the face of the subject under recognition (FIGS. 3-4, ¶ [0026] “S302: Obtain a target image.” ¶ [0027] “The target image is an image to be subjected to live facial image recognition.”);
extracting at least one feature data according to the at least one image (¶ [0033] “S304. Extract facial feature data of a facial image in the target image.”);
comparing the feature data with a facial feature database (¶ [0037] “S306. Perform face liveness recognition according to the facial feature data to obtain a first confidence level.” ¶ [0039] “Specifically, the server may classify the target images according to the extracted facial feature data. When the extracted facial feature data matches the facial feature data of a live facial image [it is implied that in order to match the extracted facial feature data with facial feature data of a live facial image, the live facial image must be stored as a reference to be compared with], the target image is classed as a live facial image. When the extracted facial feature data matches the facial feature data of a non-live facial image, the target image is classed as a non-live facial image.”).
Regarding claim 9, Wu teaches: a live facial recognition system (FIG. 8) comprises: 
at least one camera (FIGS. 8-9, Obtaining Module 801);
a frame recognition module (FIGS. 8-9, 804-805, second extraction modules, and second recognition modules);
an output module (FIGS. 8-9, output module 806);

Regarding claim 10, the limitations are similar to those of claim 2; therefore rejected in the same manner as applied above. 
Regarding claim 11, the limitations are similar to those of claim 8; therefore rejected in the same manner as applied above. 
Regarding claim 12, Wu teaches: the live facial recognition system of claim 11 as applied above; 
Wu further teaches: wherein the image capture device comprises a first camera and a second camera (¶ [0085] “Refer to the left section of FIG. 4, which shows a target image acquired by a camera of a terminal… Refer to the right section of FIG. 4, which is a target image acquired by a facial acquisition camera in an access control system.”);
the second camera having a field of view larger than the first camera, wherein the first camera captures the at least one image for the facial recognition module and the second camera captures the zoom-out image for the frame recognition module (see FIG. 4 above, the left section is a zoom-out image that has a field of view larger than the right section, and the right section is an image for the facial recognition used in the first recognition module 803 in FIG. 8).
Regarding claim 16, the limitations are similar to those of claim 6; therefore rejected in the same manner as applied above. 
Regarding claim 17, the limitations are similar to those of claim 7; therefore rejected in the same manner as applied above. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (PG-Pub. US 20200257914), hereinafter "Wu" in view of Ye (PG-Pub. US 20200349731) and Zhang (PG-Pub. US 20140321752). 
Regarding claim 3, Wu in view of Ye teaches the method of claim 1 as applied above.
Wu in view of Ye teaches does not teach: transforming pixels of the zoom-out image to obtain a transformed image and comparing pixels of the transformed image with a predetermined threshold to obtain a contour image.
In a related field, Zhang teaches: transforming pixels of the zoom-out image to obtain a transformed image (¶ [0028] “…For example, if the object in the image frame is a business card, the mission of contour detection is to detect a rectangular shape in the image frame. To do so, the image frame is first subject to Hough transform.”);
comparing pixels of the transformed image with a predetermined threshold to obtain the contour image (¶ [0028] “…Next, the edge elements found in the image frame is identified…Finally, the determined contour value is then compared with a predefined threshold value. If the determined contour value exceeds the threshold value, then the image frame is deemed to be stable and can be transmitted to the remote server.”);
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wu and Ye to incorporate the teachings of Zhang by including: Limitations
Regarding claim 13, the limitations are similar to those of claim 3; therefore rejected in the same manner as applied above. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (PG-Pub. US 20200257914), hereinafter "Wu" in view of Ye (PG-Pub. US 20200349731) and Kakuta (PG-Pub. US 20150138606). 
Regarding claim 5, Wu in view of Ye teaches the method of claim 1 as applied above.
Wu in view of Ye teaches does not teach: calculating a sum of squares or root mean square of color difference between neighboring pixels of the zoom-out image to obtain a contour image.
However, in a related field, Kakuta (PG-Pub. US 20150138606) teaches: calculating a sum of squares or root mean square of color difference between neighboring pixels of the zoom-out image to obtain a contour image (¶ [0029] “…For example, the edge detection unit 103 applies an edge detection filter to each of the colors R, G, and B of the drawing image to obtain edge amounts. Then, the edge detection unit 103 calculates the sum of squares of the edge amount of each color and executes threshold determination on the calculated value. A pixel having a value greater than a threshold (pixel determined as having a value greater than the threshold) is an edge pixel, whereas a pixel having a value equal to or smaller than the threshold is not an edge pixel.”);
Regarding claim 15, the limitations are similar to those of claim 5; therefore rejected in the same manner as applied above. 

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to teach, disclose or suggest wherein the threshold is obtained by analyzing energy distribution of the zoom-out image in the context of the claim as a whole.
Regarding claim 14, the claim limitations are similar to claim 4; therefore contains an allowable subject matter as for the same reasons as applied above.

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
On page 9, of the Applicant’s response, Applicant argues: “Wu performs liveness recognition in a manner different from the claimed invention, and citation Wu fails to disclose or suggest the features recited in Claims 1 and 9 as currently amended”
While the Examiner agrees that Wu does not teach obtaining a contour image as required by claim 1 as amended, the amendments raise new issues and a new ground of rejection is applied above over Wu in view of Ye. 
	The partial incorporation of claim 3 into claim 1 in such a way changes the scope of the claim as the limitation added to claim 1 depended on other limitations in claim 3 previously. The scope of claim 1 as amended is different from the scope of any claim or combination of 
Examiner suggests adding the limitations of claim 3 to claim 1 and further defining that the contour must be a background contour obtained specifically by the steps recited in these claims, precluding implicitly or explicitly that the contour is a face contour as taught by Ye, and that the contour detected outside the face area is determined to be the frame as disclosed in ¶ [0025] “…In one embodiment, if a contour (detected on the contour image) outside the face is substantially closed and the contour is approximately a quadrilateral (e.g., square, rectangle or parallelogram), the contour is determined to be a frame”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665